 



Exhibit 10.1
AMENDMENT NO. 2 TO AMENDED AND RESTATED AMERICAN HOMEPATIENT, INC. 1991
NONQUALIFIED STOCK OPTION PLAN
     Amendment No. 2 to Amended and Restated American HomePatient, Inc. 1991
Nonqualified Stock Option Plan (the “Plan”) of American HomePatient, Inc. (the
“Corporation”) as approved by the Board of Directors of the Corporation on
February 26, 2008.
     The Plan shall be amended by deleting paragraph 3 thereof and replacing it
with a new number 3 so that, as amended, said paragraph 3 shall be and read as
follows:
     3. Stock Subject to the Plan. There will be reserved for issuance upon the
exercise of Options 5,500,000 shares of Common Stock, which will be authorized
and unissued Common Stock. If an Option expires or terminates for any reason
without being exercised in full, the shares subject thereto which have not been
purchased will again be available for purposes of the Plan. The number of shares
as to which Options may be granted under the Plan will be proportionately
adjusted, to the nearest whole share, in the event of any stock dividend, stock
split, share combination or similar recapitalization involving the Common Stock
or any spin-off, spin-out or other significant distribution of assets of
stockholders for which the Corporation receives no consideration. In the event
that there is an insufficient number of authorized shares of Common Stock
available to allow exercise of the Options on the date of any grant hereunder,
such Options will not be exercisable until there are sufficient shares of Common
Stock authorized for issuance.
-End of Amendment-

 